Citation Nr: 1328535	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  09-12 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for obstruction of the 
lacrimal drainage system of the left eye.  

3.  Entitlement to service connection for loss of eyelashes 
of the right eye, including as secondary to service-
connected obstruction of the lacrimal drainage system of the 
right eye.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from August 30, 1979, to 
February 16, 1984, and from February 17, 1984, to October 
25, 1985.  The Veteran's discharge for his period of service 
ending on February 16, 1984, was an honorable discharge.  
However, the Veteran's discharge for his second period of 
service beginning on February 17, 1984, was a dishonorable 
discharge.  Under VA laws and regulations, and for benefits 
purposes, an "appellant" is a person discharged or released 
from active service under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
3.1(d) (2012).  VA benefits are not payable unless the 
period of service upon which the claim is based was 
terminated by discharge or release under conditions other 
than dishonorable.  38 U.S.C.A. § 101(18); 38 C.F.R. § 
3.12(a) (2012).  A "discharge" or "release" includes 
retirement from the active military, naval, or air service.  
38 C.F.R. § 3.1(h).  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia and an October 2008 rating 
decision of the VA RO in Atlanta, Georgia.

The Veteran was advised in February 2011 correspondence that 
he was scheduled for a hearing before a Decision Review 
Officer (DRO) at the RO in Atlanta, Georgia in March 2011.  
The Veteran submitted a statement in March 2011 and 
indicated that he did not desire a hearing before a DRO and 
instead wanted to testify at a hearing before the Board.  
The Veteran was advised in August 2012 correspondence that 
he was scheduled for a hearing before a member of the Board 
in September 2012.  The Veteran failed to report for the 
hearing and his request for a hearing is considered 
withdrawn.  38 C.F.R. § 20.704(d)

When this case was before the Board in December 2012, it was 
decided in part and remanded in part.  It is now before the 
Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

A review of the claims file reveals that a remand is 
necessary before a decision on the merits of the underlying 
claim of service connection for obstruction of the lacrimal 
drainage system of the left eye and the claim of service 
connection for loss of eyelashes of the right eye can be 
reached.  

The Veteran claims that he has obstruction of the lacrimal 
drainage system of the left eye directly related to service 
and loss of eyelashes of the right eye secondary to his 
service-connected obstruction of the lacrimal drainage 
system of the right eye.  

In the December 2012 remand, the Board remanded for a VA 
examination.  38 C.F.R. § 3.159(c) (2012); McLendon v. 
Nicholson, 20 Vet.App. 79 (2006).  Pursuant to the Board's 
remand, the AMC scheduled an examination for the Veteran in 
December 2012 but the Veteran did not appear.  Since that 
time, in April 2013, the Veteran informed the Board that he 
was unable to attend the VA examination because he was 
incarcerated.  From a review of the record, it is not clear 
that the Veteran was incarcerated in December 2012, as he 
corresponded with VA in January 2013 from his usual address 
of record.  However, it also appears that the Veterans 
Health Administration used a different address to notify the 
Veteran of his examination than the most recent address that 
was of record.  As a result, another examination should be 
scheduled.  

VA's duty to assist incarcerated Veterans requires VA to 
tailor its assistance to meet the peculiar circumstances of 
confinement, as such individuals are entitled to the same 
care and consideration given to their fellow Veterans.  See 
38 U.S.C.A. § 5107(a) (West 2002); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 
(1995).  VA's duty to assist an incarcerated Veteran 
includes: (1) attempting to arrange transportation of the 
claimant to a VA facility for examination; (2) contacting 
the correctional facility and having their medical personnel 
conduct an examination according to VA examination work 
sheets; or (3) sending a VA or fee-basis examiner to the 
correctional facility to conduct the examination.  See 
Bolton, 8 Vet. App. at 191.  VA's Adjudication Manual 
Rewrite contains instructions on attempting to provide an 
examination for an incarcerated Veteran.  See M21-1MR, Part 
III.iv.3.A.11.d.  The Manual Rewrite provides that, when 
examination of an incarcerated veteran is required, the RO 
and/or the local VHA Medical Examination Coordinator should 
confer with prison authorities to determine whether the 
veteran should be escorted to a VA medical facility for 
examination by VHA personnel, or examined at the prison by 
VHA personnel prison medical providers at VA expense, or 
fee-basis providers contracted by VHA. The Manual Rewrite 
also provides that, if a problem cannot be resolved at the 
local level, contact the C&P Service Program Review Staff 
(214A) for assistance. 

The AMC should attempt to afford the Veteran a VA 
examination and, in the event that this is not possible, 
document its efforts to do so. 

All pertinent VA treatment records should be obtained and 
associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA medical treatment 
records dated since June 2012.

2.  After obtaining any additional records 
to the extent possible, schedule an 
examination for the Veteran.  In doing so, 
follow the detailed instructions in the 
Manual Rewrite provisions and Bolton 
detailed below:  

VA's duty to assist an incarcerated 
Veteran includes: (1) attempting to 
arrange transportation of the claimant to 
a VA facility for examination; (2) 
contacting the correctional facility and 
having their medical personnel conduct an 
examination according to VA examination 
work sheets; or (3) sending a VA or fee-
basis examiner to the correctional 
facility to conduct the examination.  See 
Bolton, 8 Vet. App. at 191.  VA's 
Adjudication Manual Rewrite contains 
instructions on attempting to provide an 
examination for an incarcerated Veteran.  
See M21-1MR, Part III.iv.3.A.11.d.  The 
Manual Rewrite provides that, when 
examination of an incarcerated veteran is 
required, the RO and/or the local VHA 
Medical Examination Coordinator should 
confer with prison authorities to 
determine whether the veteran should be 
escorted to a VA medical facility for 
examination by VHA personnel, or examined 
at the prison by VHA personnel prison 
medical providers at VA expense, or fee-
basis providers contracted by VHA. The 
Manual Rewrite also provides that, if a 
problem cannot be resolved at the local 
level, contact the C&P Service Program 
Review Staff (214A) for assistance. If, 
after following these instructions, an 
examination cannot be conducted, document 
all efforts to schedule the examinations, 
including a memorandum to the file. 

As for the examination, the Veteran should 
be afforded an examination to evaluate the 
nature and etiology of his claimed 
obstruction of the lacrimal drainage 
system of the left eye and loss of 
eyelashes of the right eye.  The claims 
file should be made available to and 
reviewed by the examiner and the examiner 
should note such review in the examination 
report.  

Following evaluation of the Veteran, the 
examiner must express opinions as follows:

(a)  Is it at least as likely as not 
(a probability of 50 percent or 
greater) that the Veteran's 
obstruction of the lacrimal drainage 
system of the left eye began in or is 
otherwise the result of his active 
service including treatment for 
recurrent tear duct obstruction.  A 
complete explanation for the opinion 
must be provided.
(b)  The examiner should also indicate 
whether the loss of lashes of the 
right eye at least as likely as not 
began in or is otherwise the result of 
his active service including treatment 
for recurrent tear duct obstruction.  
A complete explanation for the opinion 
must be provided.

(c)  The examiner must also indicate 
whether the Veteran's loss of lashes 
of the right eye was at least as 
likely as not caused by service-
connected obstruction of the lacrimal 
drainage system of the right eye.  A 
complete rationale for any opinion 
expressed must be provided.  

(d)  The examiner must also indicate 
whether the Veteran's loss of lashes 
of the right eye was at least as 
likely as not aggravated (increased in 
severity beyond the natural course of 
the condition) by the service-
connected obstruction of the lacrimal 
drainage system of the right eye.  If 
aggravation is found, the examiner 
should address the following medical 
issues: (1) the baseline 
manifestations of the Veteran's loss 
of lashes found prior to aggravation; 
and (2) the increased manifestations 
which, in the examiner's opinion, are 
proximately due to the service-
connected disability.

The examiner is informed that the 
Veteran's service treatment records 
reflect that the Veteran had a chronic 
recurrent tear duct obstruction since 
1981.  The records do not indicate if the 
obstructed tear duct was for the right, 
left, or both eyes.  The post-service 
medical records reflect that the Veteran 
underwent a dacryocystorhinostomy in both 
eyes at VA in July 2009.  His VA surgeon 
indicated that he had tear duct surgery 
for lacrimal obstruction in both eyes and 
should be service-connected for both eyes.

The examiner is advised that the Veteran 
is competent to report symptoms, 
treatment, and injuries, and that his 
reports should be taken into account in 
formulating the requested opinions.

A complete explanation for the opinion 
must be provided.

3.  Then, readjudicate the issues on 
appeal.  If any decision remains adverse 
to the Veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


